Appellant was convicted of drunken driving and by the jury fined $150.00, and he appeals.
The statement of facts contains sufficient evidence upon which a jury could have and doubtless did predicate its verdict of guilt.
The only matter called to our attention is the overruling of a motion to quash the information herein which reads as follows:
"IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:
F. B. Caudle County Attorney of the County of Franklin, State of Texas, at this, the August Term, A.D., 1947, of District *Page 284 
Court, said County, comes in behalf of the State of Texas and in connection with the complaint of Fred Weatherford, herein filed, presents, in and to said District Court that in said county and state, on or about the 27th day of June, A.D., 1947, Ray H. Duncan did then and there unlawfully, while intoxicated and while under the influence of intoxicating liquor, drive a motor vehicle, to-wit:
An automobile, upon a public highway within said County, against the peace and dignity of the State.
F. B. Caudle County Attorney Franklin Co., Texas."
We have frequently held that it is not necessary to the validity of an indictment or information to allege the specific highway on which the driving is supposed to have taken place, but in the event such specific highway is alleged, then such must be proven. See Pritchett v. State, 137 Tex.Crim. R.,129 S.W.2d 676; White v. State, 131 Tex.Crim. R.,  95 S.W.2d 429; Nichols v. State, 120 Tex.Crim. R.,49 S.W.2d 783; Blackman v. State, 20 S.W.2d 783.
Under these decisions, we think the information to be sufficient to charge the offense; and the testimony also being sufficient, the judgment will be affirmed.
                    ON MOTION FOR REHEARING.